. .




      OFFICE OF THE ATTORNEY     GENERAL   OF TEXAS
                        AUSTIN
Mr. S. 1.    Cooper,   P860 2


     State of Toxaa to the Central .Colorado River
     Authority,     fiity   per  oont (!Wb) 0r all Stat0
     ad valoram taxoa oollaoted         for general    revacu~
     purporos upon the property         and rr0s psraonn in
     the County or cowman, inoluaingtb               rouing
     stook belongIr;g      to railmad     ooxwanlea whloh
     shall    bo aaoertained     and apportioned     as xw
     provided by law.         Tho taxes hereby Joaated
     shall    ba uaod by thr said      Central   Colorado
     alver Authority       ror the purpoas OS oarrylng
     out   the powers, duties      aud fumtl~a       conferred
     upon a*x?h authority       by tha Leglrlatura      of this
     3teta.”
             seotlon   6 of tha Aot read8 In part       as follaai
            "T&a .faotthat the Coaetltutlon          of the
     Stata of3axea      required   tha dsvalopmsnt       and
     oonaervatfop     or tha natural     reaouzosa    of tha
     State,    and that a publio oala,aity       SXlSt8   by
     reason of overflows       snd aastru~tlot     of jzopsrty
     by flooda upon tto Colorado Wlvor and it8
     trlbuterlea,     and that thr eonsarvatioa         0r
     the flood waters of aaid river          and ita tribu-
     taries    ai11 prevent such oalamttiea;         . . .I
             Such questions    oi oonetitutimality         as ocourrad to
us In rospeet      to the valIdIty    of this grant have been disousaed
and dooldod by the &qmme Court of the State OS Texas In tha
oases 0r Sraaos Lilver Coneervation          & Reolaiaation   i)lstriot,
91 s. V. (2d) 665, ar.d Earrls County Flood 3ntrol               Distrlot
v. Garald C. Siam, rocontly        dooidtid,   in eaoh OS whloh oaaea
sImIlar   @mta      ware Surtafned    by that    oo;;rt.   Upon the au-
thority   of there dealsions,      xith raspeot      to the queatlonr
therein   Involved,    we are Iapelled     to advise that the Act
is constitutional.




                                                     H.R.    Fairchild
                                                             Assistant




            ATTORNEY GENERAL OF TEXAS